Mobtoft, J.
The power of towns to raise and appropriate money is derived wholly from statute. The statutes do not attempt to enumerate all the purposes for which money may be raised, but, after specifying some of the more prominent ones, provide that towns may grant and vote such sums as may be required “ for all other necessary charges arising therein.” Gen. Sts. c. 18, § 10. It is under this general provision that towns have the power to vote money for the erection of town houses. Stetson v. Kempton, 13 Mass. 272. The right to build carries with it by implication the power to make contracts, to waive or alter them, and to make arrangements for the payment of those who furnish labor and materials.
In the case at bar, the town of Gloucester made a contract with Currier to build their town house. He employed the respondent Watson to do the wood work of the building. After the work was done, the town voted to appropriate and pay to Watson five thousand dollars as additional compensation for his work and materials furnished. The question is, as to the legality of this appropriation.
The subject matter, namely, the construction of the town house is within the legal powers of the town. The vote is to pay money as compensation for such construction. We are of opinion that the town had the legal authority to pass this vote as an incident of their general power over the subject matter. If, by reason of the fidelity with which Watson has performed his work, the town has received benefit, and it is just and equitable that he should receive compensation in addition to his contract, we see no reason why the town should be prohibited from making such compensation. Its jurisdiction over the general subject includes the oower to deal with all its details and incidents.
*412The petitioners contend that the town had no legal relation o* connection with Watson, and therefore that the payment to him is a gratuity or gift. It is true the town had no express contract with him, but they had a direct and vital interest in his work and its quality, and we cannot regard the proposed payment to him as a mere gratuity. The vote is, to pay him five thousand dollars as compensation, that is, as an equivalent, for his services, and for the benefits received by the town, and not as a gift without consideration. The fact that the town was under no legal obligation to pay does not make it a gift without equivalent. It has been decided in several cases, that towns may vote money to indemnify their agents who may incur a liability in the performance of their duties, though the towns were under no legal obligation to do so. Nelson v. Milford, 7 Pick. 18. Bancroft v. Lynnfield, 18 Pick. 566.
We are of opinion, in this case, that it was within the corporate power of the town to pass the vote in question. Whether it was wise to do so, was a matter within the discretion of the inhabitants of the town ; and, in the absence of fraud or corruption, we cannot revise their judgment. The presiding judge therefore rightly rejected the evidence offered by the petitioners.

Petition dismissed.